     Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 1 of 10




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      NEWNAN DIVISION



UNITED STATES OF AMERICA
                                        CRIMINAL ACTION FILE
v.
                                        NO. 3:20-cr-3-TCB
MONTAVIS DIXON,

      Defendant.



                                ORDER

      This case comes before the Court on Magistrate Judge Russell G.

Vineyard’s report and recommendation (the “R&R”) [70], which

recommends that Defendant Montavis Dixon’s motion [36] to suppress

evidence, motion [37] to suppress statements, motion [38] for return of

property, and amended motion [41] for return of property be denied.

Dixon has filed objections [73].

I.    Background

      On April 18, 2017, FBI agents and other law enforcement officers

executed a search warrant at a house located at 1521 N. Hill Street,
    Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 2 of 10




Griffin, Georgia. FBI special agent Kelly Jo Strickler averred in the

warrant application and affidavit that she had probable cause to believe

that evidence of advertisements seeking the production of child

pornography existed in computers and other devices located on the

property.

     During the search warrant’s execution, Defendant Dixon agreed to

be interviewed at a table in the front yard. He was not provided with

Miranda warnings during the interview. He declined to provide agents

the passcode to his iPhone, which was seized pursuant to the terms of

the warrant along with other items from the property. On April 25,

2019, a forensic examination was performed on the phone and the

evidence was placed on an external disc.

     Dixon was later charged in a three-count indictment with

production, receipt, and possession of child pornography in violation of

18 U.S.C. §§ 2251(a), (e), and 2252(a)(2), (a)(4)(b), (b), and (b)(2). The

indictment also contained a forfeiture provision pursuant to 18 U.S.C.

§ 2253, and on October 8, 2020, the Government filed a bill of

particulars identifying the iPhone as property subject to forfeiture.

                                      2
      Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 3 of 10




       Dixon seeks to suppress his statements made to the agents during

his interview and evidence obtained from the iPhone. He also seeks the

return of the phone.

       The facts of the case are not disputed,1 and the Court adopts the

facts as set forth in the R&R. Dixon objects to certain conclusions

reached in the R&R, which the Court will review.

II.    Legal Standard

       A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.


      Dixon states that he objects to the “factual . . . conclusions” made in the
       1

R&R, but he does not raise any specific objection to the facts and instead objects to
the R&R’s legal conclusions. [73] at 1.

                                          3
     Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 4 of 10




Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).2

      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

      2 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         4
    Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 5 of 10




recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

III. Discussion

     A.    Motion to Suppress Evidence

     The R&R found that the Government’s two-year delay in

searching Dixon’s iPhone was not unreasonable given that the phone

was encrypted with a passcode and Dixon had not provided the agents

with his passcode. The Government explains that the delay was due to

the time required for encryption technology to unlock the phone.

     Dixon objects to the R&R’s conclusion, arguing that the

Government failed to identify or produce evidence of encryption

difficulties and the Court should not base its finding of reasonableness

on only the Government’s statement that the iPhone required de-

encryption.

     Under Federal Rule of Criminal Procedure 41(e)(2)(B), the later,

offsite review of electronic evidence seized during the execution of a

search warrant is permitted so long as that review complies with the

Fourth Amendment’s reasonableness requirement. See United States v.

                                    5
    Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 6 of 10




Ganias, 824 F.3d 199, 231–32 (2d Cir. 2016) (citing United States v.

Ramirez, 523 U.S. 65, 71 (1998)); United States v. Metter, 860 F. Supp.

2d 205, 215 (E.D.N.Y. 2012). The advisory committee notes to Rule 41(e)

recognize that a “substantial amount of time can be involved in the

forensic imaging and review of information” due to the “sheer size of the

storage capacity of media, difficulties created by encryption and booby

traps, and the workload of the computer labs.” FED. R. CRIM. P. 41(e)(2),

advisory committee’s note to 2009 amendment.

     Other courts have found delays to be reasonable based on

explanations like the Government’s explanation here, especially

considering that the advisory committee notes contemplate such delays.

See, e.g., United States v. Estime, No. 19-cr-711 (NSR), 2020 WL

6075554, at *8, 15 (S.D.N.Y. Oct. 14, 2020) (finding that the

government’s explanation for its delay in searching the defendant’s

cellphones—the phones were locked, the defendant had not provided the

passwords to unlock the phones, and “efforts to unlock the cellphones

ha[d] been unsuccessful to date”—was “meritorious,” and noting that

the advisory committee credited this basis for delay); see also United

                                    6
    Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 7 of 10




States v. Morgan, 443 F. Supp. 3d 405, 407 (W.D.N.Y 2020) (explaining

that the government’s de-encryption device was still attempting to

unlock the defendant’s passcode-protected iPhone after twenty months

of trying). This Court agrees and finds the two-year delay, though

lengthy, to be reasonable given the stated encryption difficulties.

     As for Dixon’s argument that the Court should not base its finding

of reasonableness on only the Government’s statement that the delay

was the time it took to access the phone due to encryption difficulties,

the Court disagrees and finds the Government’s explanation to be

sufficient. It is undisputed that the iPhone was locked with a passcode

and that Dixon decided not to provide agents with his passcode. Thus,

his objection will be overruled.

     Dixon also objects to the R&R’s conclusion that the probable cause

relied on to obtain the search warrant had not been extinguished prior

to the search of the iPhone. As the R&R discusses, at the time of the

search Dixon was suspected of making, printing, or publishing any

notice or advertisement seeking the production of child pornography. 18

U.S.C. § 2251(d). A lack of evidence showing Dixon’s actual ability to

                                    7
    Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 8 of 10




pay for the requested child pornography videos would not negate the

probable cause that Dixon had made requests for child pornography

videos. Nor does the absence of evidence of sexual abuse of Dixon’s three

younger siblings negate the probable cause identified in the warrant

affidavit. Accordingly, the objection will be overruled.

     B.    Motions for the Return of Property

     Next, Dixon objects to the R&R’s finding that he is not entitled to

the return of his iPhone because it was lawfully seized and searched,

the Government has a continuing need for it as evidence, and it is

subject to the forfeiture provision of the indictment. See, e.g., United

States v. Garcon, 406 F. App’x 366, 369 (11th Cir. 2010) (per curiam);

United States v. Chicago, No. 15-00168-CG, 2017 WL 2963475, at *3

(S.D. Ala. July 11, 2017).

     Though Dixon objects to these findings, he fails to present a well-

supported objection. Instead, he generally incorporates by reference the

arguments already presented in his amended motion for the return of

property and in his reply brief without identifying where the R&R’s

findings are flawed. Thus, a de novo review is not warranted. See

                                     8
    Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 9 of 10




Larios-Trujillo v. United States, No. 1:08-cr-446-TCB, 2014 WL 198313,

at *1 (N.D. Ga. Jan. 14, 2014). And the Court finds that Judge Vineyard

correctly determined Dixon is not entitled to the return of his property

at this stage.

     Dixon also objects to the R&R’s consideration of the fact that his

bond conditions prohibit him from possessing an internet-capable cell

phone. The R&R made this observation in a footnote; Dixon’s bond

conditions did not serve as the primary basis for the R&R’s

recommendation that the Court deny the motions for the return of

property. Moreover, another court has found similar conditions of

release relevant when concluding that the defendant was not unfairly

prejudiced by not having possession of his computers. See United States

v. Harmon, No. 3:18-cr-221-SI, 2018 WL 5786217, at *3 (D. Or. Nov. 5,

2018). Thus, the objection will be overruled.

     C.    Motion to Suppress Statements

     Finally, Dixon objects to the R&R’s conclusion that his statements

to law enforcement were made voluntarily and in a non-custodial

setting. He again incorporates arguments already raised, this time in

                                    9
      Case 3:20-cr-00003-TCB-RGV Document 74 Filed 05/18/21 Page 10 of 10




his post-hearing brief, to object to the R&R’s legal conclusions, but he

fails to show that his statements should be suppressed. The Court

agrees with the R&R in finding that under the totality of the

circumstances, Dixon was not in custody at the time of his interview,

and his statements were voluntary. Accordingly, the objection will be

overruled.

IV.    Conclusion

       Having conducted a careful and complete review of the R&R,

including a de novo review of those portions of the R&R to which Dixon

has properly objected, the Court overrules Dixon’s objections [73] and

adopts as its Order the R&R [70]. Dixon’s motion [36] to suppress

evidence, motion [37] to suppress statements, and motions [38, 41] for

the return of property are hereby denied.

       IT IS SO ORDERED this 18th day of May, 2021.



                                    ____________________________________
                                    Timothy C. Batten, Sr.
                                    United States District Judge




                                      10
